


Exhibit 10.48


NON-EMPLOYEE DIRECTOR AWARD




GILEAD SCIENCES, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
FOR NON-U.S. PARTICIPANTS




RECITALS


A.    The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible Employees, Directors and Consultants.
B.    Participant is to render valuable services to the Corporation as a
non-employee Director, and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation's issuance of shares of Common Stock to Participant thereunder.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them herein and in the attached Appendix A.
NOW, THEREFORE, the Corporation hereby awards Restricted Stock Units to
Participant upon the following terms and conditions:
1.Grant of Restricted Stock Units. The Corporation hereby awards to Participant,
as of the Award Date indicated below, Restricted Stock Units under the Plan.
Each Restricted Stock Unit that vests hereunder will entitle Participant to
receive one share of Common Stock on the specified issuance date for that unit.
The number of Shares subject to the awarded Restricted Stock Units, the
applicable vesting schedule for those Shares, the date or dates on which those
vested Shares shall become issuable to Participant and the remaining terms and
conditions governing the Award shall be as set forth in this Agreement.
AWARD SUMMARY
Participant:
____________________________________
Award Date:
______________________, 20___
Number of Shares Subject to Award:
______________ Shares
Vesting Schedule:
The Shares shall vest upon the earlier of (i) Participant's completion of one
(1) year of Continuous Service measured from the Award Date or (ii) the day
immediately preceding the next regular annual stockholders meeting following the
Award Date provided Participant remains in Continuous Service through such day
(the earlier of (i) or (ii), the “Normal Vesting Date”). However, the Shares may
be subject to accelerated vesting in accordance with the provisions of Paragraph
5 of this Agreement.







--------------------------------------------------------------------------------




Issuance Schedule:
The Shares in which Participant vests on the Normal Vesting Date shall become
issuable immediately upon vesting. In no event will the Shares in which
Participant so vests be issued later than the later of (i) the close of the
calendar year in which the Normal Vesting Date occurs or (ii) the fifteenth
(15th) day of the third (3rd) calendar month following the Normal Vesting Date.

2.Transferability. Prior to actual receipt of the Shares which vest hereunder,
Participant may not transfer any interest in the Award or the underlying Shares.
Any Shares which vest hereunder but which otherwise remain unissued at the time
of Participant's death may be transferred pursuant to the provisions of
Participant's will or the laws of inheritance.
3.Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should Participant cease Continuous Service for any reason prior to the Normal
Vesting Date, then the Award will be immediately cancelled with respect to those
unvested Shares, and the number of Restricted Stock Units will be reduced
accordingly. Participant shall thereupon cease to have any right or entitlement
to receive any Shares under those cancelled units. However, for purposes of this
Agreement, Participant shall not be deemed to cease Continuous Service if
Participant continues to serve the Corporation as a Director Emeritus
immediately following his or her cessation of service as a Board member without
an intervening break in Continuous Service.
4.Stockholder Rights and Dividend Equivalents.
(a)The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares upon their
actual issuance following the Corporation's collection of the applicable
Withholding Taxes.
(b)Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities (other
than Common Stock) or other property, be declared and paid on the outstanding
Common Stock while one or more Shares remain subject to this Award (i.e., those
Shares are not otherwise issued and outstanding for purposes of entitlement to
the dividend or distribution), then a special book account shall be established
for Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on the Shares at the time
subject to this Award had they been issued and outstanding and entitled to that
dividend or distribution. As the Shares subsequently vest hereunder, the phantom
dividend equivalents so credited to those Shares in the book account shall vest
and those vested dividend equivalents shall be distributed to Participant (in
the same form the actual dividend or distribution was paid to the holders of the
Common Stock entitled to that dividend or distribution or in such other form as
the Administrator deems appropriate under the circumstances) concurrently with
the issuance of the vested Shares to which those phantom dividend equivalents
relate. However, each such distribution shall be subject to the Corporation's
collection of the Withholding Taxes applicable to that distribution.
(c)Should Participant cease Continuous Service without vesting in one or more of
the Shares subject to this Award (including any Shares which do not otherwise
vest at that time after taking into account any applicable vesting acceleration
provisions set forth in Paragraph 5 of this Agreement), then the phantom
dividend equivalents credited to those unvested Shares shall be cancelled, and
Participant shall thereupon cease to have any further right or entitlement to
those cancelled amounts.




--------------------------------------------------------------------------------




5.Change in Control.
(a)Should Participant remain in Continuous Service until the effective date of a
Change in Control, then the Restricted Stock Units at the time subject to this
Award will vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant at the same
time as such shareholder payments, but such distribution to Participant shall in
all events be completed no later than the later of (i) the close of the calendar
year in which such Change in Control is effected or (ii) the fifteenth (15th)
day of the third (3rd) calendar month following the effective date of that
Change in Control. The applicable Withholding Taxes with respect to such
issuance shall be collected in accordance with Paragraph 7 of this Agreement.
(b)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
6.Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation's receipt of
consideration, or should the value of the outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change. In making such adjustments, the
Administrator shall take into account any amounts to be credited to
Participant's book account under Paragraph 4(b) in connection with the
transaction, and the determination of the Administrator shall be final, binding
and conclusive. In the event of a Change in Control, the provisions of Paragraph
5 shall be controlling.
7.Issuance of Shares or Other Amounts.
(a)On each date on which one or more Shares are to be issued in accordance with
the express provisions of this Agreement, the Corporation shall issue to or on
behalf of Participant a certificate (which may be in electronic form) for those
Shares and shall concurrently distribute to Participant any phantom dividend
equivalents with respect to those Shares, subject in each instance to the
Corporation's collection of the applicable Withholding Taxes.
(b)Regardless of any action the Corporation and/or any Related Entity take with
respect to any or all Withholding Taxes related to Participant's participation
in the Plan and legally applicable to Participant, Participant acknowledges that
the ultimate liability for all Withholding Taxes is and remains Participant's
responsibility and may exceed the amount actually withheld by the Corporation or
any Related Entity. Participant further acknowledges that the Corporation and/or
any Related Entity (i) make no representations or undertakings regarding the
treatment of any Withholding Taxes in connection with any aspect of the Award,
including the grant, vesting or settlement of the Award, the issuance of Shares
upon settlement of the Award, the subsequent sale of Shares acquired pursuant to
such issuance and the receipt of any dividends and/or phantom dividend
equivalents; and (ii) do not commit to, and are under no obligation to,
structure the terms of the grant or any aspect of the Award to reduce or
eliminate Participant's liability for




--------------------------------------------------------------------------------




Withholding Taxes or achieve any particular tax result. Further, if Participant
has become subject to Withholding Taxes in more than one jurisdiction between
the Award Date and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Corporation and/or any Related
Entity may be required to withhold or account for Withholding Taxes in more than
one jurisdiction.
(c)Until such time as the Corporation provides Participant with notice to the
contrary, the Corporation shall collect, and Participant authorizes the
Corporation to collect, the Withholding Taxes with respect to the issued Shares
through an automatic Share Withholding Method pursuant to which the Corporation
will withhold, immediately as the Shares are issued under the Award, a portion
of those Shares with a Fair Market Value (measured as of the issuance date)
equal to the amount of such Withholding Taxes. Participant shall be notified (in
writing or through the Corporation's electronic mail system) in the event the
Corporation no longer intends to utilize the Share Withholding Method.
(d)Should any Shares become issuable under the Award at a time when the Share
Withholding Method is no longer utilized, then the Withholding Taxes shall be
collected from Participant through either of the following alternatives:
•Participant's delivery of his or her separate check payable to the Corporation
in the amount of such Withholding Taxes or a wire transfer from Participant of
sufficient funds to the Corporation to cover the amount of such Withholding
Taxes, or
•the use of the proceeds from a next-day sale of the Shares issued or issuable
to Participant, provided and only if (i) such a sale is permissible under the
Corporation's trading policies governing the sale of Common Stock, (ii)
Participant makes an irrevocable commitment, on or before the issuance date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.
(e)If the Share Withholding Method is to be utilized for the collection of
Withholding Taxes, then the Corporation shall withhold the number of otherwise
issuable Shares necessary to satisfy the applicable Withholding Taxes based on
the applicable minimum withholding amount or other applicable withholding rate.
If the obligation for Withholding Taxes is satisfied by using the Share
Withholding Method, for tax purposes, Participant will be deemed to have been
issued the full number of Shares subject to the vested Award, notwithstanding
that a number of the Shares are withheld solely for the purpose of paying the
Withholding Taxes due as a result of Participant's participation in the Plan.
Participant shall pay to the Corporation and/or any Related Entity any amount of
Withholding Taxes that the Corporation and/or any Related Entity may be required
to withhold or account for as a result of Participant's participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares,
if Participant fails to comply with Participant's obligations in connection with
the Withholding Taxes.
(f)Except as otherwise provided in Paragraph 5, the settlement of all Restricted
Stock Units which vest under the Award shall be made solely in Shares. In no
event, however, shall any fractional Shares be issued. Accordingly, the total
number of Shares to be issued at the time the Award vests shall, to the extent
necessary, be rounded down to the next whole Share in order to avoid the
issuance of a fractional Share.




--------------------------------------------------------------------------------




(g)Notwithstanding the above, the Corporation shall collect the Withholding
Taxes with respect to the distributed phantom dividend equivalents by
withholding a portion of that distribution equal to the amount of the applicable
Withholding Taxes, with the cash portion of the distribution to be the first
portion so withheld.
8.Compliance with Laws and Regulations. The issuance of Shares pursuant to the
Award shall be subject to compliance by the Corporation and Participant with all
Applicable Laws relating thereto.
9.Notices. Any notice required to be given or delivered to the Corporation under
the terms of this Agreement shall be in writing and addressed to the Corporation
at its principal corporate offices. Any notice required to be given or delivered
to Participant shall be in writing and addressed to Participant at the most
current address then indicated for Participant on the Corporation's records or
shall be delivered electronically to Participant through the Corporation's
electronic mail system. All notices shall be deemed effective upon personal
delivery or delivery through the Corporation's electronic mail system or upon
deposit in the U.S. or local country mail, postage prepaid and properly
addressed to the party to be notified.
10.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
the legal representatives, heirs and legatees of Participant's estate.
11.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Award.
12.Governing Law and Venue.
(a)The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without resort to that State's
conflict-of-laws rules.
(b)For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of San Mateo County, California, or the federal courts for the
Northern District of California, and no other courts where the grant of the
Restricted Stock Units is made and/or to be performed.
13.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
14.Waiver. Participant acknowledges that a waiver by the Corporation of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or other Participants.




--------------------------------------------------------------------------------




15.Acknowledgment of Nature of Plan and Award. In accepting the Award,
Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Corporation, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Corporation at any time, to the extent permitted by the Plan;
(b)the Award is voluntary and occasional and does not create any contractual or
other right to receive future grants of Restricted Stock Units, or benefits in
lieu of Restricted Stock Units, even if Restricted Stock Units have been granted
in the past;
(c)all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Corporation;
(d)Participant's participation in the Plan is voluntary;
(e)the Award and the Shares subject to the Award are for future services and
should not be considered as compensation for, or relating in any way to, past
services for the Corporation (or any Related Entity);
(f)the Award and Participant's participation in the Plan will not be interpreted
to form an employment relationship with the Corporation (or any Related Entity);
(g)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with any certainty;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of Participant's Continuous
Service by the Corporation (for any reason whatsoever, whether or not later
found to be invalid or in breach of the terms of Participant's service
agreement, if any), and in consideration of the grant of the Restricted Stock
Units to which Participant is otherwise not entitled, Participant irrevocably
agrees never to institute any claim against the Corporation (or any Related
Entity), waives his or her ability, if any, to bring any such claim, and
releases the Corporation (or any Related Entity) from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and to execute any and all
documents necessary to request dismissal or withdrawal of such claim; and
(i)unless otherwise provided for in the Plan or by the Company in its
discretion, the grant of Restricted Stock Units and the benefits evidenced by
this Agreement do not create any entitlement to have the Restricted Stock Units
or any such benefits transferred to or assumed by another company nor to be
exchanged, cashed out or substituted for in connection with any corporation
transaction affecting the shares of the Company; and
(j)neither the Corporation nor any Related Entity shall be liable for any
exchange rate fluctuation between Participant's local currency and the United
States Dollar that may affect the value of the Restricted Stock Units or of any
amounts due to Participant pursuant to the settlement of the Restricted Stock
Units or the subsequent sale of any Shares acquired upon settlement.




--------------------------------------------------------------------------------




16.No Advice Regarding Grant. The Corporation is not providing any tax, legal or
financial advice, nor is the Corporation making any recommendations regarding
Participant's participation in the Plan or Participant's acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
17.Data Privacy.
(a)Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant's personal data as
described in this Agreement and any other grant materials (“Data”) by and among,
as applicable, the Corporation and any Related Entity for the exclusive purpose
of implementing, administering and managing Participant's participation in the
Plan.
(b)Participant understands that the Corporation and any Related Entity may hold
certain personal information about Participant, including, but not limited to,
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Corporation, details of all Restricted
Stock Units or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in Participant's favor, for the exclusive
purpose of implementing, administering and managing the Plan.
(c)Participant understands that Data may be transferred to E*Trade Financial
Services, Inc. or such other stock plan service provider as may be selected by
the Corporation in the future, which is assisting the Corporation with the
implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States,
or elsewhere, and that the recipients' country (e.g., the United States) may
have different data privacy laws and protections than Participant's country.
Participant understands that Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting Participant's
local human resources representative. Participant authorizes the Corporation,
E*Trade Financial Services, Inc. and any other possible recipients which may
assist the Corporation (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Participant's participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant's participation in the
Plan. Participant understands that Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant's local human
resources representative. Further, Participant understands that Participant is
providing the consents herein on a purely voluntary basis. If Participant does
not consent, or if Participant later revokes his or her consent, Participant's
service status with the Corporation or Related Entity will not be adversely
affected; the only adverse consequence of refusing or withdrawing Participant's
consent is that the Corporation would not be able to grant Participant
Restricted Stock Units or other equity awards or administer or maintain such
awards. Participant understands, however, that refusing or withdrawing
Participant's consent may affect Participant's ability to participate in the
Plan. For more information on the consequences of Participant's refusal to
consent or withdrawal of consent, Participant understands that Participant may
contact Participant's local human resources representative.




--------------------------------------------------------------------------------




18.No Impairment of Rights. This Agreement shall not in any way be construed or
interpreted so as to affect adversely or otherwise impair the right of the
Corporation or its stockholders to remove Participant from the Board at any time
in accordance with the provisions of applicable law.
19.Plan Prospectus. The official prospectus for the Plan is attached if this
Award is the first Restricted Stock Unit award made to Participant under the
Plan. Participant may obtain an additional printed copy of the prospectus by
contacting Stock Plan Services through the internet at
stockplanservices@gilead.com.
20.Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
21.Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery.
22.Participant Acceptance. Participant must accept the terms and conditions of
this Agreement either electronically through the electronic acceptance procedure
established by the Corporation or through a written acceptance delivered to the
Corporation in a form satisfactory to the Corporation. In no event shall any
Shares be issued under this Agreement in the absence of such acceptance.
23.Addendum. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in any Addendum to this
Agreement for Participant's country. Moreover, if Participant relocates to one
of the countries included in the Addendum, the special terms and conditions for
such country will apply to Participant, to the extent the Corporation determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Addendum constitutes part of this
Agreement.
24.Imposition of Other Requirements. The Corporation reserves the right to
impose other requirements on Participant's participation in the Plan, on the
Award and on any Shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
        
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.
GILEAD SCIENCES, INC.
 
 
By:
 
Title:
SVP Human Resources



PARTICIPANT
 
 
By:
 













--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR AWARD






APPENDIX A


DEFINITIONS


The following definitions shall be in effect under the Agreement:
A.Addendum shall mean the addendum to this Agreement setting forth special terms
and conditions for Participant's country.
B.Administrator shall mean the Compensation Committee of the Board in its
capacity as administrator of the Plan.
C.Agreement shall mean this Restricted Stock Unit Issuance Agreement for
Non-U.S. Participants.
D.Applicable Laws shall mean the legal requirements related to the Plan and the
Award under applicable provisions of the federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.
E.Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of this Agreement.
F.Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
G.Board shall mean the Corporation's Board of Directors.
H.Cause shall mean the termination of Participant's Continuous Service as a
result of his or her (i) performance of any act, or failure to perform any act,
in bad faith and to the detriment of the Corporation; (ii) dishonesty,
intentional misconduct, material breach of any fiduciary duty owed to the
Corporation; (iii) commission of a crime involving dishonesty, breach of trust,
or physical or emotional harm to any person; or (iv) reasons that are comparable
to Cause under labor laws in the jurisdiction where Participant is providing
service or the terms of Participant's service agreement, if any.
I.Change in Control shall mean a change in ownership or control of the
Corporation effected through the consummation of any of the following
transactions:
(i)a merger, consolidation or other reorganization approved by the Corporation's
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation's outstanding voting securities immediately
prior to such transaction;




--------------------------------------------------------------------------------




(ii)a sale, transfer or other disposition of all or substantially all of the
Corporation's assets;
(iii)the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation's
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation's existing
stockholders; or
(iv)a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Corporation's incorporation or to create a holding company
structure pursuant to which the Corporation becomes a wholly-owned subsidiary of
an entity whose outstanding voting securities immediately after its formation
are beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation's outstanding
voting securities immediately prior to the formation of such entity.
J.    Code shall mean the U.S. Internal Revenue Code of 1986, as amended.
K.    Common Stock or Shares shall mean shares of the Corporation's common
stock.
L.    Consultant shall mean any person, including an advisor, who is compensated
by the Corporation or any Related Entity for services performed as a
non-employee consultant; provided, however, that the term “Consultant” shall not
include non-employee Directors serving in their capacity as Board members. The
term “Consultant” shall include (i) a former Board member during his or her
period of service as Director Emeritus immediately following his or her
cessation of service as a Board member, without an intervening break in
Continuous Service, or (ii) an individual serving as a member of the board of
directors of a Related Entity.




--------------------------------------------------------------------------------




M.    Continuous Service shall mean the performance of services for the
Corporation or a Related Entity (whether now existing or subsequently
established) by a person in the capacity of an Employee, Director or Consultant.
For purposes of this Agreement, Participant shall be deemed to cease Continuous
Service immediately upon the occurrence of either of the following events: (i)
Participant no longer performs services in any of the foregoing capacities for
the Corporation or any Related Entity or (ii) the entity for which Participant
is performing such services ceases to remain a Related Entity of the
Corporation, even though Participant may subsequently continue to perform
services for that entity. The Administrator shall have the exclusive discretion
to determine when Participant ceases Continuous Service for purposes of this
Award.
N.    Corporation shall mean Gilead Sciences, Inc., a Delaware corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.
O.    Director shall mean a member of the Board.
P.    Employee shall mean any person who is in the employ of the Corporation (or
any Related Entity), subject to the control and direction of the Corporation or
Related Entity as to both the work to be performed and the manner and method of
performance.
Q.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing price per share of Common Stock (or the closing bid, if no sales
were reported) on that date, as quoted on the Stock Exchange that is at the time
serving as the primary trading market for the Common Stock; provided, however,
that if there is no reported closing price or closing bid for that date, then
the closing price or closing bid, as applicable, for the last trading date on
which such closing price or closing bid was quoted shall be determinative of
such Fair Market Value. The applicable quoted price shall be as reported in The
Wall Street Journal or such other source as the Administrator deems reliable.
R.    1934 Act shall mean the U.S. Securities Exchange Act of 1934, as amended
from time to time.
S.    Normal Vesting Date shall mean the date (as set forth in Paragraph 1 of
the Agreement) on which the Restricted Stock Units and the underlying Shares
vest.
T.    Parent shall mean a “parent corporation,” whether now existing or
hereafter established, as defined in Section 424(e) of the Code.
U.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
V.    Plan shall mean the Corporation's 2004 Equity Incentive Plan, as amended
and restated from time to time.
W.    Related Entity shall mean (i) any Parent or Subsidiary of the Corporation
and (ii) any corporation in an unbroken chain of corporations beginning with the
Corporation and ending with the corporation in the chain for which Participant
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least twenty percent
(20%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain and there is a legitimate non-tax
business purpose for making this Award to Participant.




--------------------------------------------------------------------------------




X.    Restricted Stock Unit shall mean the Award in the form of a contractual
right to receive Shares under this Agreement which will entitle Participant to
receive one actual share of Common Stock per Restricted Stock Unit upon the
satisfaction of the Continuous Service vesting requirements applicable to such
Award.
Y.    Share Withholding Method shall mean an automatic Share withholding
procedure pursuant to which the Corporation will withhold, immediately as the
Shares are issued under the Award, a portion of those Shares with a Fair Market
Value (measured as of the issuance date) equal to the amount of the applicable
Withholding Taxes.
Z.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
AA.    Subsidiary shall mean a “subsidiary corporation,” whether now existing or
hereafter established, as defined in Section 424(f) of the Code.
BB.    Withholding Taxes shall mean any and all income taxes (including U.S.
federal, state, and local tax and/or foreign income taxes) and the Participant
portion of the federal, state, local and/or foreign employment taxes (including
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items) required to be withheld by the Corporation and/or the Related
Entity in connection with any taxable or tax withholding event, as applicable,
attributable to the Award or Participant's participation in the Plan.








--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR AWARD


ADDENDUM
GILEAD SCIENCES, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT FOR NON-U.S. PARTICIPANTS
Terms and Conditions
This Addendum includes special terms and conditions that govern the Restricted
Stock Units granted to Participant if Participant resides in the countries
listed herein. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Agreement (of which this Addendum is a part)
and the Plan.
Notifications
This Addendum may also include information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant's participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2013. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that Participant not rely on
the information noted herein as the only source of information relating to the
consequences of Participant's participation in the Plan because the information
may be out of date at the time Participant vests in the Restricted Stock Units
or sells Shares he or she acquires under the Plan.
In addition, the information is general in nature and may not apply to
Participant's particular situation, and the Corporation is not in a position to
assure Participant of any particular result. Accordingly, Participant is
strongly advised to seek appropriate professional advice as to how the relevant
laws in Participant's country apply to his or her specific situation.
If Participant is a citizen or resident of another country, relocated to another
country after the Award Date, or is considered a resident of another country for
local law purposes, the information contained in this Addendum may not be
applicable to him or her.
Belgium
No country-specific terms apply.
Malta
Terms and Conditions
Securities Law Warning. Participant acknowledges, understands and agrees that
the Award, the Agreement, the Plan and all other materials Participant may
receive regarding his or her participation in the Plan do not constitute
advertising or an offering of securities in Malta and are deemed accepted by
Participant only upon receipt of Participant's electronic or written acceptance
in the United States. The issuance of the Shares under the Plan has not and will
not be registered in Malta and, therefore, the Shares described in any Plan
documents may not be offered or placed in public circulation in Malta.




--------------------------------------------------------------------------------




Participant further acknowledges, understands and agrees that in no event will
Shares acquired upon vesting or settlement of the Award be delivered to
Participant in Malta; all Shares acquired upon vesting or settlement of the
Award will be maintained on Participant's behalf in the United States.






